Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 4-10, 12-22 have been examined. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/2/21 has been entered.

                                                                                                                                                                                
Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejections.  On 4/2/21, Applicant amended the independent claims with new features.  Applicant’s Remarks address these new features.  See the rejection below with new citations and motivation to the same 103 prior art.

		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-10 and 12-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jennings (20130219428) in view of Raman (20130317919) and further in view of Ma (20140150019). 
Claims 1, 8, 9 and 16: Jennings discloses a method and apparatus of providing advertising data related to live media content via data communications network, comprising:
	-receiving a steam of data representing the live media content (see abstract, line 4 whereby “…the ESRP receives media from an owner, manages the media….’; also see Figure 3, item 104 receiving media from media location cache, item 312);
	-receiving an indication of a period of time in the live media content designated for advertising (see abstract, lines 16-18 whereby “…the NRP processes the reservation data and locates (indication of a period of time in the live media content designated for advertising is implicit, if not explicit) an MMS that can stream the media to the viewer…’).

	“[Abstract] The system and method for streaming media to a viewer and managing the media comprises an enhanced service routing processor (ESRP), a real time switch management system (RTSMS), a name routing processor (NRP), and a managed media switch (MMS).  The RTSMS has a reservation system.  The ESRP receives media from an owner, manages the media according to media rules and order rules defined by the owner, and distributes the media to one or more switches, such 
as the MMS, according to the media rules and the order rules.  The RTSMS is 
configured to receive the media rules and to receive a viewer's media request 
via the reservation server.  The reservation system of the RTSMS processes the 
media request according to the media rules and builds a reservation for the 
requested media.  The RTSMS generates the reservation to the viewer and to the 
NRP.  The NRP receives the reservation data from the viewer and from the RTSMS.  
The NRP processes the reservation data and locates an MMS that can stream the 
media to the viewer.  The NRP transmits the IP address of the MMS to the viewer 
and transmits the reservation data to the MMS.  The viewer initiates a session 
or connection with the MMS using the reservation number.  If the reservation 
data from the viewer matches the reservation data from the NRP, the MMS streams 
the media to the viewer.’  [Examiner interprets the reservation management system as implicitly having access to the start times of live media content beginning];  	
media owner [device] to identify a program or a portion [segment] of a program that is made available for streaming.  The program typically identifies the sequencing, whether sequential, parallel, 
timing, or other, in which media clips are to be streamed, where the media 
clips are to be placed, and, in some instance, to whom the media clips can be 
transmitted. 
	[0041] In one embodiment, the present invention is directed to an overall 
integrated and distributed media routing algorithm (MRA) that correlates the 
diverse needs of a media content owner and/or an agent (client device/advertiser) ("content owner" or "media owner"), a packet distribution network owner, one or more viewers, and the health of a network traversed in the media delivery process.  The MRA enables the content owner to control who views its content and what content is actually streamed for viewing.  In another embodiment, the MRA enables a network owner to efficiently control the network and its devices to maximize quality of service while enabling the devices to respond automatically and transparently to viewer problems.” 
	Also see paragraph [0055] recited as follows:
“[0055] Network distribution rules are defined by the network owner and/or one 
or more other packet (client/advertiser) network suppliers.  Network distribution rules are used to manage capacity, load, bandwidth, switch resources, and/or other events and/or resources, including resources for sessions and connections.  For example, a 
program can be configured to stream ten minutes of a sitcom based media, insert 

 Jennings further discloses using APIs ([229, 320]). Jennings does not explicitly disclose providing an application programming interface (API) accessible, via the data communication network, to a client device.  However, Raman discloses the feature providing an application programming interface (API) accessible, via the data communication network, to a client device (see the abstract, lines 1-10 whereby ‘‘….a system and method for multimedia content publishing on multiple platforms….publishing the custom channel application to each of the specified platforms, and providing a user (client/advertiser API) interface of the custom channel application that is customized based on each of the specified platforms”; also see API at [53, 81-85]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Raman’s API on the client device to Jennings API and client device.  One would have been motivated to do this in order to better acquire user information for profiling and targeting (as seen in Jennings [187]).		
Additionally, on 6/12/2017, Applicant amended the independent claims (where the underline is the amended part):
“...at one or more servers...
determining, with the one or more servers, a time at which the client device began receiving the live media content, based on an encoded segment of the live media content first requested from a server by the client device; and
from one or more servers to the client device via a communication interface, an indication...”.
And, Applicant’s 5/12/17 and 1/5/18 Remarks address these amended features.  Examiner notes the 5/23/17 Interview.  Examiner notes the 5/23/17 Interview.  Examiner notes that some description of the based on a request from the client device for an encoded segment of the live media content could be found at Applicant Spec at [51, 5, 7, 9].  Examiner notes the use of offsets and session time in [51] of Applicant Spec.  So, based on Applicant Spec, Examiner notes that this feature can be interpreted as using offset of the content request start from the actual live stream time start.
And, the prior art renders obvious the amended features as follows.
Jennings further discloses at one or more servers...(Jennings discloses that servers can perform the various steps: Fig. 1, [7, 97, 118, 130, 131, 216, 217, 252, 323, 337]).
Jennings further discloses determining, with the one or more servers, a time, in the media content, and also providing live media content , at which the client device began receiving the live media content.  Jennings discloses that the invention works with live media content (see live at [40, 56, 57]).  Jennings discloses knowing the start time of content provided [46].  Jennings further discloses tracking users historical viewing habits [43, 87] and streaming times of particular content by a viewer [69, 153] and the time the media was sent to the viewer [113] and the time the streaming request was accepted [149] and the start and stop times by the viewer for playing recorded content [150].  Also note that Jennings tracks the particular content presented to the user, the amount presented and when the presenting started, and also the different 
Jennings does not explicitly disclose determining a time, in the live media content, at which the client device began receiving the live media content.  So, Jennings does not explicitly disclose the time determining in the live media content.  However, Ma discloses live stream content in real-time and manifest files for callouts segments for proper insertion of ads in the live content [5] and using time markers and wall clock time of broadcast or presentation time or time offset [6] and tracking when information in the live stream [12].  Ma further discloses tracking the livestream a determining a time in the live media when the client began receiving the content via wall clocks and timestamps and offsets [45, 46, 67].  The Ma wall clocks and timestamps and offsets are used to track where the client is so that proper ad pod info can be used [45, 46, 67].  Also, the Ma Provisional 61665373 supports these features (see offset and clock and timestamp at page 12, 18).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Ma’s further time determining features for ad insertion into live content to Jennings live content and ad insertion.  One would have been motivated to do this in order to better provide ads (as seen in Jennings at [55]).
a program can be configured to stream ten minutes of a sitcom based media, insert an advertisement, and then return to the sitcom based media....”; also note that Jennings changes the ad providing rules based on user profile [187]; Jennings further shows packet address ranges used for ad insertion spots into the media [340]).  Also, Examiner notes that these features are interpreted in light of Applicant’s Spec at [60] as noted in the Applicant’s Remarks page 9 dated 8/5/15.  Examiner notes that the predetermined behavior by the API can be the insertion of an ad at the ad insertion spot.  Also, as seen in dependent claim 2 dated 1/5/18, some of the predetermined behaviors can include displaying a banner or ads or enabling interactive content.  So, these features can be interpreted as sending an indication of where the ad can be inserted based on a time user has viewed the media and a time period designated for ad insertion.  And, Jennings discloses these features as seen in the preceding citations.  Also, note that Raman already has been shown to show the API features.

	These notes are in regards to the following sending feature.  Examiner notes the 10/13/20 Interview. This interview presented the claim amendments dated 10/13/20 and officially submitted as a basis for this action.  Applicant’s amendment is based on Applicant Spec at [48].  In the Interview, Applicant described that this feature can be interpreted as the Content provider has Business rules for which ads are going to go with the stream itself.   The advertiser doesn't just control that his ad goes the advertiser winning the auction or just the advertiser’s rules.  Rather, business rules are with content/stream itself rather than with just the advertiser.  The per stream basis 
	Jennings further discloses receiving, by the one or more servers from the client device, a request for the advertising in playback of the live media content (Jennings discloses request from viewer for program content ([186] and “[84]…the viewer's request.  The RTSMS 106 then generates a customized play script for the requested program to the viewer.  The play script may include the requested media, such as one or more media clips, and additional media, such as one or more advertisements,”) and identifying that particular viewer who makes the content request [181], including customizing the content to be presented based on the viewer making the request [186, 144], including selecting an ad based on viewer profile [187], and that the request can come from the viewer as the content itself is being played- all of [188] including “[188]… may provide a media alias that is resolved at a later time, including after a viewing session has started, or provide another presentation criteria…any portion of the presentation selection may be based on… a viewer profile”; also, Jennings discloses that the program requested can have slots or time or space for ad insertion [55]; hence, Examiner interprets that Jennings discloses that the viewer or client device can request content and that the viewer can request content dynamically as the media clip is playing and that the request can include ads to play based on viewer profile and viewer response during the content playing.).
Alternatively, for the preceding “receiving, by the one or more servers from the client device, a request for the advertising…” feature, Jennings and Ma render obvious this feature.  As shown preceding, Jennings discloses the client requesting content and 
	Jennings further discloses sending from the one or more servers to one or more advertising networks during a time of an advertising break in the live media content, the request for the advertising to fill the time of the advertising break (“[55]… For 
example, a program can be configured to stream ten minutes of a sitcom based 
media, insert an advertisement, and then return to the sitcom based media.” and “[57]… Live media typically has connection instructions to a live ingress switch.  A media alias typically references one or more other media clips.  A media selector 
typically contains rules identifying how to select one or more of several 
possible media clips.  An advertising selector is a type of media selector used 
to select an advertising media clip.”; and here is the request going from the servers to the advertiser, “[0340] The packet address from range 2112 and packet address to 
more than one switch or more than one stream caster on a switch.” and ”[0106] The NRP 110 processes the request and compiles a list of switches that may be able to provide the requested media to the requesting viewer 118 or 120.”).
	Jennings further discloses  based one or more business rules defined on a per live stream basis.  Jennings disclosure at [52, 79, 188, 141] is interpreted that the content provider can set the rules that are used for media insertion: 
	“[0052] A program may have a list of media, an order, and/or other media rules.  The program may also have program creation rules and/or program routing rules.  Network distribution rules generated by the owner and/or operator of the streaming system 102 (hereafter, "network owner") or one or more other packet network suppliers also may be associated with the program.  The network distribution rules, the media list, the order, and any other special media rules, such as program creation rules and/or program routing rules, govern the transmission of the media for a program.”;

	“[0188] The different selections for a media clip are based on a selection criteria provided by a media owner in the program, may specify directly which media clip to provide in the presentation”; 
	“[0141] The ESRP 104 processes the program with its respective media rules 
and order.  The ESRP 104 distributes the program to multiple switches in the 
western United States, including California.”.
	And, the content preceding that can be provided can be selected by a media selector that includes an advertising selector ([56, 57]).  So, the rules for streaming provided by the program or content provider in [52, 79, 188, 141] preceding apply to media selection including advertising selection.  
	Also, further note that the network distribution rules can be for inserting an ad, (“[55] Network distribution rules are defined by the network owner and/or 
one or more other packet network suppliers… a program can be configured to stream ten minutes of a sitcom based media, insert an advertisement, and then return”).  Also, Jennings further discloses business rules for content insertion that are provided by the media owner and/or network operator so are related to the stream and not provided by the advertiser.  And, these rules apply to ad insertion including dynamic ad insertion: “[84] The RTSMS 106 processes the signaling… and if the program has restrictions applied by the media owner and/or network operator… The play script may include the requested media, such as one or more media clips, and additional media, such as one 
	Also, further notice media insertion rules provided by the publisher, “[144]… The customized play script includes media selected based upon the statistical identification data, time of day, day of week, personal viewing preferences, or any other attributes that the publisher deems pertinent.  In this example, the presentation includes a 
movie media clip and an advertisement.”  And, as note above, the media selector includes an ad selector.  Also, this show the presentation including the content clip and the ad, “[0150] The viewer 118 receives the IP address and initiates a session with 
the MMS 112.  The MMS 112 streams the presentation to the viewer 118, including 
the movie media clip and the advertisement.”.
	Also, here’s another business rule provided by the stream/content owner for ad insertion.  Note that the business rule is that the ad must be compatible with the device or software identified by the element if it is to be inserted, “[0340] The packet address from range 2112 and packet address to range 2114 are used to route stream requests based upon packet addresses.  For example, a company might insert an advertisement for a video game.  It must be compatible with the device or software identified by the element ID 2106.”.
	Hence, Jennings clearly discloses the content/stream provider (and not just the advertiser) providing business rules for ad insertion into a streamed content.  Hence, Jennings discloses these features. 

	Jennings does not explicitly disclose a response in a standardized format for the advertising.  Examiner notes that Applicant Spec describes advertising data 
in a standardized format at one spot in Applicant Spec at [38].  Based on this, Examiner interprets standardized format for the advertising to be a format that allows the client to process more easily.  And, Jennings discloses determining the type of client device or type of media player at the client device and then sends content in a standard format based on that particular media player type [337].  Jennings also discloses responding to a viewer request for content with content and ads in a particular format for that viewer  (“[84]…The play script is formatted as the output of a presentation generator process and is formatted for the language/format of the viewer 118 or 120.  For example, a viewer 118 or 120 using the Real Network's Real Player may require a synchronized multimedia integrated language (SMIL) file based play scripts, and the play script would be formatted as such.”).  Hence, the content sent is a standard format for that client to device to make it easier for that client device to process and present the content requested.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Jennings content provided in a standard format to Jennings provided ad content.  One would have been motivated to do this in order to better present the ad content at the client device (as seen in Jennings standard format for better content presenting at the client device [337]).

Claims 4-7, 12-15, and 18-20:  The prior art discloses the invention in claims 1, 9 and 16 above and Jennings discloses the feature further comprising determining one or more advertising networks based on one or more business rules (see paragraph [0055], lines 1-16).
Raman further discloses the feature wherein the business rules include an API request, including ‘behaviors’ or set of behaviors (e.g. banner insertion),  providing interactive customization by client/advertisers/agents (see the abstract, lines 1-10 whereby ‘‘….a system and method for multimedia content publishing on multiple platforms….publishing the custom channel application to each of the specified platforms, and providing a user (client/advertiser API) interface of the custom channel application that is customized based on each of the specified platforms”).
	Therefore, it would have been obvious to one skilled in the art at the time of the Jennings invention to include the feature whereby an API is provided to a client/advertiser/agent of the publisher of the live media in order to provide the client/advertiser/agent to provide control of advertising event insertion into live media as taught by Raman.  One would have been motivated to include said feature in order to further engage advertisers/clients for improved targeting, since improved targeting is an important feature to all advertisers.
Claim 21. Jennings does not explicitly disclose the method of providing advertising data related to live media content via a data communications network as 
	Claim 22. Jennings does not explicitly disclose the method of providing advertising data via a data communications network as recited in claim 21, wherein the indication of the period of time in the live media content during which one or more of the set of predetermined behaviors described by the API can be implemented by the client device is provided in a comments portion of the manifest file.  However, Ma discloses these features (see Ma and comments and ads and manifest file at [41, 42, 9, 39] and claim 22; Also, the Ma Provisional 61665373 supports the above at Provisional Page 6, first paragraph, see “comments”, and Provisional page 11, first and second paragraph, see “comments” mentioned twice).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Ma’s manifest file and use of comments for ad insertion into live content to Jennings ad .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Also see NPL like Elemental Technologies and Elemental Live and ad insertion into live content with dates before 4/23/2013.
Nguyen et al. (USP 8,327,012) discloses Content sharing via multiple content distribution servers which includes an indication of traffic conditions which are transmitted to a traffic management device.
Goel et al. (US 2013/0198335) discloses a Just in time construct HLS steam from HDS live stream in response to receiving a request from a client device.
Gonzales et al. (US 2013/0246577) discloses connection management and optimization for services delivered over networks.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        6/7/21